            Case 2:18-cv-02581-CKD Document 25 Filed 05/26/20 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA



ROLAND THOMAS KOCH,                           No. 2:18-cv-2581 CKD P

                Plaintiff,

       v.

SCOTT JONES, et al.,
                                              ORDER & WRIT OF HABEAS CORPUS
                Defendants.                   AD TESTIFICANDUM
                                      /

Roland Thomas Koch, ID# 1188-2, a necessary and material witness in a settlement conference
in this case on September 22, 2020, is detained in Coalinga State Hospital (CSH), in the custody
of the Executive Director. In order to secure this detainee's attendance it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the detainee
before Magistrate Judge Deborah Barnes, by video conference from his place of detention, to
the U. S. District Court, Courtroom #27, 501 I Street, Sacramento, California 95814, on Tuesday,
September 22, 2020 at 10:00 a.m.

                               ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Executive Director to produce the detainee named above, by video
      conference, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this detainee and
      is ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation
      Office at CSH, (559) 935-4308.

   4. Defense counsel shall verify the 1) availability of; and, 2) access to video
      conferencing equipment by plaintiff at Coalinga State Hospital a minimum of 48
      hours before the scheduled settlement conference and shall report any problems to
      the court by contacting Pete Buzo, Courtroom Deputy, at (916) 930-4128. Any party
      who experiences any problems connecting to or participating in the video conference
      during the settlement shall immediately contact Mr. Buzo at the same phone number.

                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Executive Director, CSH, P. O. Box 5000, Coalinga, California 93210:

WE COMMAND you to produce the detainee named above to testify before Judge Barnes at the
time and place above, by video conference, until completion of the settlement conference or as
ordered by the court.
          Case 2:18-cv-02581-CKD Document 25 Filed 05/26/20 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the detainee
and have been ordered to provide the new custodian with a copy of this writ.

Dated: May 26, 2020
                                             _____________________________________
                                             CAROLYN K. DELANEY
                                             UNITED STATES MAGISTRATE JUDGE




12/koch2581.writ.docx
